 In the Matter of THE PUSEY AND JONES CORPORATIONandPATTERNMAKERS LEAGUE OF NORTH AMERICA, PHILADELPHIA ASSOCIATION,AFFILIATED WITH THE AMERICAN FEDERATION OF LABOR.Case No. R-36,09.-Decided, April 1,1942Jurisdiction:shipbuilding machinery manufacturing industry.Investigation and Certification of Representatives:existence of question : refusalto continue to accord petitioner recognition until certified by Board ; electionnecessary.Unit Appropriate for Collective Bargaining:patternmakers and apprenticepattern makers ; no controversy as to.Mr. George L. 'Coppage,ofWilmington, Del., for the Company.Mr. George Q. Lynch,ofWashington, D. C., andMr. James A.Huddy,of Philadelphia, Pa., for the Union.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 8, 1941, Pattern Makers League of North America,Philadelphia Association, affiliated with the American Federation ofLabor, herein called the Union, filed with the Regional Director forthe Fourth Region (Philadelphia, Pennsylvania), a petition allegingthat a question affecting commerce had arisen concerning the rep-resentation of employees of The Pusey and Jones Corporation, Wil-mington, Delaware, herein called the Company, and requesting an'investigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On February 25, 1942, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On February 28, 1942, the Regional Director issued a, notice ofhearing, copies of which were duly served upon the Company, theUnion, and Industrial Union of Marine and Shipbuilding Workers40N.L It. B, No 429 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDof America, Local No. 3, affiliated with the Congress of IndustrialOrganizations, herein called Local No: 3, a. labor organization claim-ing to represent employees directly affected by the investigation.Pursuant to notice, a hearing was held on March 9, 1942,.beforeGeoffrey J. Cunniff, the Trial Examiner duly designated by the ChiefTrial Examiner.The Company and the Union were represented andparticipated in the hearing.Local No. 3 did not appear. Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During.the course of the hearing, the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Companyis a Delawarecorporation with its principal officeand.place ofbusinessinWilmington; Delaware, whereit is engaged'in the businessof shipbuilding, the 'manufacture of paper-makingmachinery, and general and special machine work.During the periodfrom June 1, 1941, to January 1, 1942, the Company purchased rawmaterialsvalued in theexcess of$50,000, approximately 35 per centof which were received by it from points outside the State of Dela-ware.During the same period, the Company manufactured finishedproducts valued in the excess of $50,000, approximately95 per cent ofwhich were shipped by it to points outside the State of Delaware.The Company admits thatit is engaged in commerce within themeaningof the Act.H. THE ORGANIZATIONINVOLVEDPattern Makers League of North America, Philadelphia Associa-tion, affiliated with the American Federation of Labor, is a labororganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company and the Union have bargained and reached oralagreements with respect to the pattern makers on the basis of a craftunit' from 1937 to about July 1941. In or about July 1941, the Com-pany informed the Union that' due to its contractual'' relationshipwith another labor organization, it could not continue to recognizethe Union as the bargaining agent of the pattern makers until the THE PUSEY AND JONES CORPORATION31Union should be certified by the Board.A report prepared by theRegional Director introduced in evidence at the hearing shows that theUnion represents a substantial number of employees of the Companyin the unit hereinafter found to be appropriate.'On February 17, 1941, the Company and Local No. 3 entered into acontract for one year.This contract which by its terms expired onFebruary 17, 1942, covered all employees of the Company with specifiedexclusions, and did not mention the pattern makers or apprenticepattern makers.On November 3, 1941, the Union requested the Company for veri-'fication of its representative status in view of alleged encroachmentby another union.On December 5, 1941, the Company and Local No. 3 entered into arenewal contract providing for closed shop (which expires June 23,1943) covering substantially the same employees as the above-men-tioned contract.2No issue was made. of the contract as a bar.3We find that this contract is not a bar to an investigation of repre-sentatives and that a, question 'has arisen concerning the representa-tion of employees of the Company.IV. THE EFFECT OF TILE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial rela-tion to trade, traflie, and commerce among the several States and tendsto lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.TIIE APPROPRIATE UNITThe Union contends that pattern makers and apprentice patternmakers employed by the Company at its Wilmington, Delaware, plantconstitute an appropriate unit.The Company does not contest theappropriateness of the unit.The record discloses that the pattern makers' shop is a distinct andseparate department located on the second floor of one of the buildingsat the Wilmington plant.These employees move from one depart-'The Regional Director reported that the Union presented 10 original cards entitled"Candidate's Application" dated, in 1936 and 1937, and bearing the apparently genuinesignatures of persons whose names appear on the Company's pay roll of January 22, 1942.There,are'approximately 12 employees in the alleged unit.2 The only change was the specific exclusion of guards, a group which by inference asIncluded in the previous contract3The Company and the Union stipulated that a question concerning representation hadarisenIn any event, it is clear that the Union had asserted its claim prior to the renewalof the contract 32DECISIONSOF NATIONALiLABOR RELATIONS BOARDment to another doing pattern making.Apprentice pattern makersare the only employees of the Company who assist them, and there isno interchange between the pattern makers and the production andmaintenance employees.The skill of pattern makers covers every typeof production where pattern making is employed.The Companyrecognizes pattern makers as a specialized skilled group.In view of the facts set forth above, and the long separate bargaininghistory between the Company and the Union,' we find that all patternmakers and apprentice pattern makers employed by the Company con-stitute a unit appropriate for the purposes of collective bargainingand that such unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise will effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that a question concerning representation which has arisencan best be resolved by an election by secret ballot.We shall directthat those eligible to vote in the election shall be the employees withinthe appropriate unit who were employed by the Company during thepay-roll period immediately preceding the date of our Direction ofElection herein,subject to the limitations and additions set, forth insaid Direction.Upon,the basis of the above findings of fact and upon the entirerecord in the case,the Board makes the following :CONCLUSIONS OF LAW1.A question affecting, commerce has arisen concerning the repre-sentation of employees of The Pusey and Jones Corporation,Wilming-ton, Delaware,within the meaning of Sections 9 (c) and 2(6) and (7)of the National Labor Relations Act.2.Allpattern makers and apprentice pattern makers of The Puseyand Jones Corporation,Wilmington,Delaware,constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis hereby4 See Section III, above THE PUSEY AND, JONES CORPORATION33DIRECTEDthat, as part of the investigation authorized by the Boardto ascertainrepresentatives for the purposes of collectivebargainingwith The Pusey and Jones Corporation, Wilmington, Delaware', anelection by secret ballot shall be conducted as early as possible but notdaterthan thirty -(3•i) -days from.the date of this Direction, under thedirectionand supervisionof the Regional Director for the Fourth Re-gion,acting inthis matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regula-tions, among all pattern makers and apprentice pattern makers em-ployed by The Pusey and Jones Corporation, Wilmington, Delaware,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring such pay-roll period because they were ill or' on vacation orin the active military service or training of the United States, or tem-porarily laid off, but excluding those employees who have since quitor been discharged for cause, to determine whether or not they desireto, be represented for the purposes of collective bargaining by PatternMakersLeague of North America, Philadelphia Association,affiliatedwith the American Federation of Labor. .455771-42-vol. 40-3 In theMatter of THE PUSEY AND JONES CORPORATIONandPATTERNMAKERS LEAGUE OF NORTH AMERICA,PHILADELPHIA ASSOCIATION,AFFILIATED WITH THE AMERICAN FEDERATIONOF LABORCaseNo. R-3609,CERTIFICATION OF REPRESENTATIVESApril 30, 194°On April 1, 1942, the National Labor Relations Board issued itsDecision and Direction of Election in the above-entitled proceeding."Pursuant to the Direction of Election, an election by secret' ballcitwas conducted on April 20, 1942, under the direction and supervisionof the Regional Director for the Fourth Region (Philadelphia, Penn-sylvania).On April 22, 1942, the Regional Director, acting pur-suant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued an ElectionReport, copies of which were duly served upon the parties.No ob-jections to the conduct of the ballot or to the Election Report werefiled by any of the parties.As to the balloting and the results thereof, the Regional Directorreportedas follows :Totalon eligibility list____________________________________15Total ballots cast________________________________________11Total ballots challenged__________________________________0Total blank ballots---------------------------------------0Total void ballots________________________________________0Totalvalid votes counted_________________________________11Votes cast for Pattern Makers League of North America,Philadelphia Association, affiliated with the A. F. of L__11Votes cast against Pattern Makers League of North America,Philadelphia Association, affiliated with the A. F. of L____0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations' Board Rules and Regulations-Series 2,as amended,140 N L R B. 2940 N. L R. B, No 4a341 THE PUSEY AND JONES CORPORATION35IT IS HEREBY CERTIFIED that Pattern Makers League of North Amer-ica, Philadelphia Association, affiliated with the American Federationof Labor, has been selected by a majority of all pattern makers andapprentice pattern makers of The Pusey and Jones Corporation,Wilmington, Delaware, as their representative for the 'purposes ,ofcollective bargaining, and that, pursuant to the provisions of 'Section9 (a) of the National Labor Relations Act, Pattern Makers Leagueof North America, Philadelphia Association, affiliated with the Amer-ican Federation of Labor, is the exclusive representative of all suchemployees for the purposes. of collective bargaining with respect torates-of pay, wages, hours of employment, and other conditions ofemployment.